s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     February 7, 2014

                                   No. 04-13-00319-CV

 Albert Ralph VELASQUEZ, Associated Transportation Services, LLC, and P5 Management
                                     Group,
                                   Appellants

                                             v.

                                     Lisa RAMIREZ,
                                         Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-00229
                          Honorable Larry Noll, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply brief is due on February 14, 2014.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court